Confidential
Exhibit 10.1

             
 
  Purchase Order   MPS0000005
Datron World Communications, Inc.
  Page   1
3030 Enterprise Court
  Date   4/16/2010
Vista CA 92081
  Buyer   RRoberts
Phone: (760) 597-1500
           
 
  Ship Via   AMERICAN CARGO
 
  FOB   SHIP POINT
 
  Terms   NET 15

     
Vendor
  Ship To
 
   
T000032
   
 
   
MIKE MALONE
  Datron World Communications, Inc.
TECHNICAL COMMUNICATIONS CORP
  3030 Enterprise Court
100 DOMINO DRIVE
  Vista CA 92081
CONCORD MA 017422892
  Phone: (760) 597-1500
 
   
Phone: 9782876219
   
 
   
     Fax Num: 9782876228
   

     
 
  Our Order Number Must Appear On Invoice,
 
  B/L Bundles, Cases, Packing List and
 
  Correspondence

Remit To

                 
 
  o   Fax Sent Prior   o   Verbal Placed Prior
 
      Do Not Duplicate       Do Not Duplicate

                                  Line   Qty Ordered   Qty Due     UOM   Item
Description   Due Date   Unit Price   Ext. Price 1  
*****
    *****     EA   DSP9000-HS   *****   *****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
                   
 
                            2  
*****
    *****     EA   DSP9000-HS   *****   *****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
                3  
*****
    *****     EA   DSP9000-HS   *****   *****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
                   
 
                            4  
*****
    *****     EA   DSP9000-HS   *****   *****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
                5  
*****
    *****     EA   DSP9000-HS   *****   *****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
                   
 
                            6  
*****
    *****     EA   DSP9000-HS   *****   *****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
               

                 
 
                         
Buyer/Purchasing Agent
  Date       Manager   Date

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

 



--------------------------------------------------------------------------------



 



Confidential

             
 
  Purchase Order   MPS0000005
Datron World Communications, Inc.
  Page   2
3030 Enterprise Court
  Date   4/16/2010
Vista CA 92081
  Buyer   RRoberts
Phone: (760) 597-1500
           
 
  Ship Via   AMERICAN CARGO
 
  FOB   SHIP POINT
 
  Terms   NET 15

     
Vendor
  Ship To
 
   
T000032
   
 
   
MIKE MALONE
  Datron World Communications, Inc.
TECHNICAL COMMUNICATIONS CORP
  3030 Enterprise Court
100 DOMINO DRIVE
  Vista CA 92081
CONCORD MA 017422892
  Phone: (760) 597-1500
 
   
Phone: 9782876219
   
 
   
     Fax Num: 9782876228
   

     
 
  Our Order Number Must Appear On Invoice,
 
  B/L Bundles, Cases, Packing List and
 
  Correspondence

Remit To

                 
 
  o   Fax Sent Prior   o   Verbal Placed Prior
 
      Do Not Duplicate       Do Not Duplicate

                                  Line   Qty Ordered   Qty Due     UOM   Item
Description   Due Date   Unit Price   Ext. Price 7  
*****
    *****     EA   DSP9000-HS   *****   *****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
                   
 
                            8  
*****
    *****     EA   DSP9000-HS   *****   *****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
                   
 
                            9  
*****
    *****     EA   DSP9000-HS   *****   *****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
                   
 
                            10  
*****
    *****     EA   DSP9000-HS   *****   *****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
                   
 
                            11  
*****
    *****     EA   DSP9000-HS   *****   *****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
               

                 
 
                         
Buyer/Purchasing Agent
  Date       Manager   Date

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

 



--------------------------------------------------------------------------------



 



Confidential

             
 
  Purchase Order   MPS0000005
Datron World Communications, Inc.
  Page   3
3030 Enterprise Court
  Date   4/16/2010
Vista CA 92081
  Buyer   RRoberts
Phone: (760) 597-1500
           
 
  Ship Via   AMERICAN CARGO
 
  FOB   SHIP POINT
 
  Terms   NET 15

     
Vendor
  Ship To
 
   
T000032
   
 
   
MIKE MALONE
  Datron World Communications, Inc.
TECHNICAL COMMUNICATIONS CORP
  3030 Enterprise Court
100 DOMINO DRIVE
  Vista CA 92081
CONCORD MA 017422892
  Phone: (760) 597-1500
 
   
Phone: 9782876219
   
 
   
     Fax Num: 9782876228
   

     
 
  Our Order Number Must Appear On Invoice,
 
  B/L Bundles, Cases, Packing List and
 
  Correspondence

Remit To

                 
 
  o   Fax Sent Prior   o   Verbal Placed Prior
 
      Do Not Duplicate       Do Not Duplicate

                                  Line   Qty Ordered   Qty Due     UOM   Item
Description   Due Date   Unit Price   Ext. Price 12   *****     *****     EA  
DSP9000-HS   *****   *****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
                   
 
                            13   *****     *****     EA   DSP9000-HS   *****  
*****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
                   
 
                            14   *****     *****     EA   DSP9000-HS   *****  
*****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
                   
 
                            15   *****     *****     EA   DSP9000-HS   *****  
*****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
                   
 
                            16   *****     *****     EA   DSP9000-HS   *****  
*****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
                   
 
                            17   *****     *****     EA   DSP9000-HS   *****  
*****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
               

                 
 
                         
Buyer/Purchasing Agent
  Date       Manager   Date

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

 



--------------------------------------------------------------------------------



 



Confidential

             
 
  Purchase Order   MPS0000005
Datron World Communications, Inc.
  Page   4
3030 Enterprise Court
  Date   4/16/2010
Vista CA 92081
  Buyer   RRoberts
Phone: (760) 597-1500
           
 
  Ship Via   AMERICAN CARGO
 
  FOB   SHIP POINT
 
  Terms   NET 15

     
Vendor
  Ship To
 
   
T000032
   
 
   
MIKE MALONE
  Datron World Communications, Inc.
TECHNICAL COMMUNICATIONS CORP
  3030 Enterprise Court
100 DOMINO DRIVE
  Vista CA 92081
CONCORD MA 017422892
  Phone: (760) 597-1500
 
   
Phone: 9782876219
   
 
   
     Fax Num: 9782876228
   

     
 
  Our Order Number Must Appear On Invoice,
 
  B/L Bundles, Cases, Packing List and
 
  Correspondence

Remit To

                 
 
  o   Fax Sent Prior   o   Verbal Placed Prior
 
      Do Not Duplicate       Do Not Duplicate

                                  Line   Qty Ordered   Qty Due     UOM   Item
Description   Due Date   Unit Price   Ext. Price 18   *****     *****     EA  
DSP9000-HS   *****   *****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
                   
 
                            19   *****     *****     EA   DSP9000-HS   *****  
*****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
                   
 
                            20   *****     *****     EA   DSP9000-HS   *****  
*****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
                   
 
                            21   *****     *****     EA   DSP9000-HS   *****  
*****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
                   
 
                            22   *****     *****     EA   DSP9000-HS   *****  
*****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
               

                 
 
                         
Buyer/Purchasing Agent
  Date       Manager   Date

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

 



--------------------------------------------------------------------------------



 



Confidential

             
 
  Purchase Order   MPS0000005
Datron World Communications, Inc.
  Page   5
3030 Enterprise Court
  Date   4/16/2010
Vista CA 92081
  Buyer   RRoberts
Phone: (760) 597-1500
           
 
  Ship Via   AMERICAN CARGO
 
  FOB   SHIP POINT
 
  Terms   NET 15

     
Vendor
  Ship To
 
   
T000032
   
 
   
MIKE MALONE
  Datron World Communications, Inc.
TECHNICAL COMMUNICATIONS CORP
  3030 Enterprise Court
100 DOMINO DRIVE
  Vista CA 92081
CONCORD MA 017422892
  Phone: (760) 597-1500
 
   
Phone: 9782876219
   
 
   
     Fax Num: 9782876228
   

     
 
  Our Order Number Must Appear On Invoice,
 
  B/L Bundles, Cases, Packing List and
 
  Correspondence

Remit To

                 
 
  o   Fax Sent Prior   o   Verbal Placed Prior
 
      Do Not Duplicate       Do Not Duplicate

                                  Line   Qty Ordered   Qty Due     UOM   Item
Description   Due Date   Unit Price   Ext. Price 23   *****     *****     EA  
DSP9000-HS   *****   *****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
                   
 
                            24   *****     *****     EA   DSP9000-HS   *****  
*****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
                   
 
                            25   *****     *****     EA   DSP9000-HS   *****  
*****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
                   
 
                            26   *****     *****     EA   DSP9000-HS   *****  
*****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
                   
 
                            27   *****     *****     EA   DSP9000-HS   *****  
*****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
                   
 
                            28   *****     *****     EA   DSP9000-HS   *****  
*****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
               

                 
 
                         
Buyer/Purchasing Agent
  Date       Manager   Date

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

 



--------------------------------------------------------------------------------



 



Confidential

             
 
  Purchase Order   MPS0000005
Datron World Communications, Inc.
  Page   6
3030 Enterprise Court
  Date   4/16/2010
Vista CA 92081
  Buyer   RRoberts
Phone: (760) 597-1500
           
 
  Ship Via   AMERICAN CARGO
 
  FOB   SHIP POINT
 
  Terms   NET 15

     
Vendor
  Ship To
 
   
T000032
   
 
   
MIKE MALONE
  Datron World Communications, Inc.
TECHNICAL COMMUNICATIONS CORP
  3030 Enterprise Court
100 DOMINO DRIVE
  Vista CA 92081
CONCORD MA 017422892
  Phone: (760) 597-1500
 
   
Phone: 9782876219
   
 
   
     Fax Num: 9782876228
   

     
 
  Our Order Number Must Appear On Invoice,
 
  B/L Bundles, Cases, Packing List and
 
  Correspondence

Remit To

                 
 
  o   Fax Sent Prior   o   Verbal Placed Prior
 
      Do Not Duplicate       Do Not Duplicate

                                  Line   Qty Ordered   Qty Due     UOM   Item
Description   Due Date   Unit Price   Ext. Price 29   *****     *****     EA  
DSP9000-HS   *****   *****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
                   
 
                            30   *****     *****     EA   DSP9000-HS   *****  
*****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
                   
 
                            31   *****     *****     EA   DSP9000-HS   *****  
*****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
                   
 
                            32   *****     *****     EA   DSP9000-HS   *****  
*****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
                   
 
                            33   *****     *****     EA   DSP9000-HS   *****  
*****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
               

                 
 
                         
Buyer/Purchasing Agent
  Date       Manager   Date

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

 



--------------------------------------------------------------------------------



 



Confidential

             
 
  Purchase Order   MPS0000005
Datron World Communications, Inc.
  Page   7
3030 Enterprise Court
  Date   4/16/2010
Vista CA 92081
  Buyer   RRoberts
Phone: (760) 597-1500
           
 
  Ship Via   AMERICAN CARGO
 
  FOB   SHIP POINT
 
  Terms   NET 15

     
Vendor
  Ship To
 
   
T000032
   
 
   
MIKE MALONE
  Datron World Communications, Inc.
TECHNICAL COMMUNICATIONS CORP
  3030 Enterprise Court
100 DOMINO DRIVE
  Vista CA 92081
CONCORD MA 017422892
  Phone: (760) 597-1500
 
   
Phone: 9782876219
   
 
   
     Fax Num: 9782876228
   

     
 
  Our Order Number Must Appear On Invoice,
 
  B/L Bundles, Cases, Packing List and
 
  Correspondence

Remit To

                 
 
  o   Fax Sent Prior   o   Verbal Placed Prior
 
      Do Not Duplicate       Do Not Duplicate

                                  Line   Qty Ordered   Qty Due     UOM   Item
Description   Due Date   Unit Price   Ext. Price 34   *****     *****     EA  
DSP9000-HS   *****   *****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
                   
 
                            35   *****     *****     EA   DSP9000-HS   *****  
*****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
                   
 
                            36   *****     *****     EA   DSP9000-HS   *****  
*****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
                   
 
                            37   *****     *****     EA   DSP9000-HS   *****  
*****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
                   
 
                            38   *****     *****     EA   DSP9000-HS   *****  
*****   *****    
 
              AUDIO CIPHERING HANDSET                
Manufacturer
             
Mfg Part Number
               
ANY APPROVED SOURCE
               

                 
 
                         
Buyer/Purchasing Agent
  Date       Manager   Date

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

 



--------------------------------------------------------------------------------



 



Confidential

             
 
  Purchase Order   MPS0000005
Datron World Communications, Inc.
  Page   8
3030 Enterprise Court
  Date   4/16/2010
Vista CA 92081
  Buyer   RRoberts
Phone: (760) 597-1500
           
 
  Ship Via   AMERICAN CARGO
 
  FOB   SHIP POINT
 
  Terms   NET 15

     
Vendor
  Ship To
 
   
T000032
   
 
   
MIKE MALONE
  Datron World Communications, Inc.
TECHNICAL COMMUNICATIONS CORP
  3030 Enterprise Court
100 DOMINO DRIVE
  Vista CA 92081
CONCORD MA 017422892
  Phone: (760) 597-1500
 
   
Phone: 9782876219
   
 
   
     Fax Num: 9782876228
   

     
 
  Our Order Number Must Appear On Invoice,
 
  B/L Bundles, Cases, Packing List and
 
  Correspondence

Remit To

                 
 
  o   Fax Sent Prior   o   Verbal Placed Prior
 
      Do Not Duplicate       Do Not Duplicate

          FAR 52.244-6, entitled “Subcontracts for Commercial Items and
Commercial Components” and the clauses listed therein. The complete text of the
Federal Acquisition Regulations (FARs) are available at
http://www.arnet.gov/far/. FAR 52.211-15, entitled “Defense Priority and
Allocation Requirement”. This is a DO rated order and the Supplier shall follow
all the requirements of the Defense Priorities and Allocations System regulation
(15 CFR 700). The complete text of the Federal Acquisition Regulations (FARs)
are available at http://www.arnet.gov/far/ . The complete text of the Code of
Federal Regulations (CFR) is available at http://ecfr.gpoaccess.gov/ . This is
W15P7T-09-D-D212 DOA7 rated.        
 
        CHANGE ORDER DATED 4/16/10 REVISES DELIVERY SCHEDULE TO REFLECT DAILY
OVERNIGHT SHIPMENTS BEGINNING ***** AND ENDING *****. THIS DATE RANGE COVERS
LINES 1-32. THE PO DUE DATE IS ON DOCK AT DATRON.        
 
        LINES 33 THRU 38 HAVE BEEN GROUPED IN WEEKLY DELIVERIES — SHIPMENT
METHOD WILL BE ADVISED.        
 
       
NO QUANTITY OR DOLLAR CHANGES HAVE BEEN MADE.
           SEE WWW.DTWC.COM FOR TERMS AND CONDITIONS
           AMERICAN CARGO SERVICES PHONE: 800-508-4888
       
Total:
    6,566,400.00  

                 
 
                         
Buyer/Purchasing Agent
  Date       Manager   Date

THE REGISTRANT HAS APPLIED FOR CONFIDENTIAL TREATMENT OF CERTAIN PROVISIONS OF
THIS EXHIBIT WITH THE SECURITIES AND EXCHANGE COMMISSION. THE CONFIDENTIAL
PORTIONS OF THIS EXHIBIT ARE MARKED WITH ASTERISKS (***) AND HAVE BEEN OMITTED.
THE OMITTED PORTIONS OF THIS EXHIBIT WILL BE FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

 